DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to the Office action dated on 11/25/2020 and the interview held on 01/19/2021 the Amendment has been received on 01/25/2021.
            Claim 1 has been amended.
            Claim 2 has been canceled.
            Claims 1 and 3-26 are currently pending in this application.  

Drawings

3.        The drawings were received on 01/25/2021.  These drawings are acceptable.

Response to Arguments

4.        Applicant’s arguments, see pages 7 and 8, filed on 01/25/2021, with respect to claims 1-26 have been fully considered and are persuasive. Claim 1 has been amended in order to 

Allowable Subject Matter

5.         Claims 1 and 3-26 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Wang et al. (US Patent 9,510,792 B2), teach an apparatus suitable for detecting X-ray, comprising (see Figs. 1-8; column 2, line 50 – column 3, line 62; column 4, line 17 – column 5, line 30): 
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    232
    452
    media_image1.png
    Greyscale
an X-ray absorption layer ((301) made of a continues bulk material such as CdTe/CZT) and a mask (see collimators 306A-306e. column 4; lines 24-67); wherein the mask (306A-306e) comprises a first window and a second window (away from first window), 

[AltContent: arrow][AltContent: arrow]and a portion (a collimator) (306d) between the first window and the second window (see Fig. 3); wherein the first and second windows are not opaque to an incident X-ray (see Figs. 1-8; column 2, line 50 – column 3, line 62; column 4, line 17 – column 5, line 30); 
    PNG
    media_image2.png
    362
    482
    media_image2.png
    Greyscale
wherein the portion is opaque to the incident  X-rays; and wherein the first and second windows are arranged such that charge carriers generated in the X-ray absorption layer (301) by an X-ray photon propagating through the first window and charge carriers generated in the X-ray absorption layer (301) by an X-ray photon propagating through the second window do not spatially overlap (the mask/collimators (306A-306e) block out incident X-rays from hitting the edges of pixels so only the center of pixels (304a-304d) receive the incident X-rays (see column 4, lines 24-33). Fig. 8 illustrates another example of first and second windows that are non-opaque to X-rays and the X-ray opaque portion between them in order to terminate both inter-segment and inter-channel cross-talk by not spatially overlapping photon propagation from first and second windows (see column 5, lines 18-23) but fail to teach or make obvious that the first window and the second window are nearest neighbors as claimed in combination with all of the remaining limitations of the claim.
             Claims 3-26 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun (US PAP 2004/0251420 A1); Tang (US Patent 6,272,207 B1); Ouchi (US PAP 2012/0263274 A1); Munro (US PAP 2014/0233699 A1); Levene et al. (US Patent 8,586,933 B2); Wieczorek et al. (US Patent 6,452,186 B1); Guru et al. (US Patent 6m175,615 B1); Possin et al. (US Patent 5,430,298); Liu(US Patent 5,966,424); Shahar et al. (US Patent 5,847,398); Wang (US Patent 4,208,577); Iversen (US Patent 3,936,645); Barnea (US Patent 4,433,427); Pohan et al. (US Patent 7,476,025 B2) and Vieux et al. (US Patent 7,402,814 B2) teach the X-ray detectors comprising mask and/or collimator arrangements.  
8.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  January 29, 2021